Appeals from an order of the Family Court, Oneida County (Louis R Gigliotti, A.J.), entered January 13, 2014 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded respondent-petitioner Refik Avdic sole custody of the subject child.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the petition is dismissed.
Same memorandum as in Matter of Avdic v Avdic ([appeal No. 1] 125 AD3d 1534 [2015]). Present — Smith, J.P., Peradotto, Carni, Valentino and DeJoseph, JJ.